DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscombe (US 2015/0208491) in view of Jones et al. (US 2010/0043287).
(1) regarding Claims 1 and 6:
	Lipscombe discloses a lighting system and method (100) for lighting a target (116), comprising:
	at least one lighting apparatus (102) having at least one LED light source ([0009]) capable of varying colour temperature and light intensity of the emitted light (abstract text, [0025]);

a sensor (822) configured so as to detect colour temperature and light intensity of the light that hits the sensor ([0044]) and to provide signals representative of the detected colour temperature and light intensity ([0047]); and a control unit (806) connected to the lighting apparatus and the sensor for adjusting colour temperature and light intensity of the light emitted by the lighting apparatus depending on signals received from the sensor ([0047]); wherein the sensor is supported by a support body (104); and the light that the sensor receives from the lighting apparatus has the same colour temperature and intensity as the light that reaches the target, or at least part of the target ([0044]); and wherein the sensor is provided with a wireless transmitter and is connected in wireless mode to the control unit ([0011]).
	Lipscombe discloses all of the subject matter above.  However Lipscombe does not disclose the placement of the sensor.
	Jones, in the same field of endeavor, discloses:
	the sensor is in a distinct and separate body with respect to the lighting apparatus ([0010]), so as to be placed in use in proximity to the target to be lighted by the lighting system and in a remote position with respect to the lighting apparatus; the sensor being positioned in close proximity of the target so that the sensor receives light from the lighting apparatus in the same way as the target or at least part of the target ([0010]).


(2) regarding Claims 4 and 7:
	Lipscombe discloses all of the subject matter above.  However Lipscombe does not disclose the control unit configuration.
	Jones, in the same field of endeavor, discloses:
	wherein the control unit has a memory ([0036]) storing at least one reference condition identified by pre-set values of colour temperature and light intensity ([0011]); and wherein the control unit is configured to: process signals received from the sensor representative of current values of colour temperature and light intensity detected by the sensor ([0011]-reds and blues); calculate deviations between the values of colour temperature and light intensity detected by the sensor and the pre-set values of colour temperature and light intensity of the reference condition ([0011]); calculate variations of operating parameters of the lighting apparatus required to restore the reference condition ([0011]); control the operation of the source so as to provide colour temperature and light intensity such as to restore the reference condition ([0011]-adjusting so that the colors stay in the target zones for refrigeration).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Jones into the system of Lipscombe in order to prevent falsification of the detection result as taught by Jones.
	(3) regarding Claims 5 and 8:

	Jones, in the same field of endeavor, discloses:
	wherein the deviations between the values of colour temperature and light intensity detected by the sensor and the pre-set values of colour temperature and light intensity of the reference condition are due to a change in ambient light ([0011]-could be ambient light change due to opening of fridge).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Jones into the system of Lipscombe in order to prevent falsification of the detection result as taught by Jones.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844